United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Winter Park, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-913
Issued: August 13, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 7, 2013 appellant filed a timely appeal of September 4, 2012 and February 1,
2013 decisions of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of the case.
ISSUES
The issues are: (1) whether appellant met his burden of proof to establish that he
sustained a traumatic injury while in the performance of duty on July 14, 2012; and (2) whether
OWCP properly denied his request for reconsideration under 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On July 18, 2012 appellant, then a 54-year-old letter carrier, filed a traumatic injury claim
alleging that his postal vehicle was rear ended while making deliveries on July 14, 2012. He did
1

5 U.S.C. § 8101 et seq.

not incur any lost time from work. Appellant provided an unsigned hospital discharge summary
dated July 14, 2012 that advised him to return if he experienced numbness, tingling, headache,
vomiting or any worsening of his symptoms.
OWCP informed appellant in a July 27, 2012 letter that additional evidence was needed
to establish his claim. It gave him 30 days to submit a report from a qualified physician
explaining how the July 14, 2012 motor vehicle collision caused or contributed to a diagnosed
condition. Appellant did not respond.
By decision dated September 4, 2012, OWCP denied appellant’s claim, finding the
medical evidence insufficient to establish that the accepted July 14, 2012 employment incident
caused or contributed to a diagnosed condition.
Appellant requested reconsideration on January 14, 2013. He provided a Form CA-16
“Authorization for Examination And/Or Treatment” signed by his supervisor on July 18, 2012.
By decision dated February 1, 2013, OWCP denied appellant’s request for
reconsideration on the grounds that he did not present new evidence from a qualified physician.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking compensation under FECA has the burden of establishing the
essential elements of his or her claim by the weight of reliable, probative and substantial
evidence,2 including that he or she is an “employee” within the meaning of FECA and that he or
she filed his or her claim within the applicable time limitation.3 The employee must also
establish that he sustained an injury in the performance of duty as alleged and that his disability
for work, if any, was causally related to the employment injury.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.
There are two components involved in establishing fact of injury. First, the employee must
submit sufficient evidence to establish that he actually experienced the employment incident at
the time, place and in the manner alleged. Second, the employee must submit medical evidence
to establish that the employment incident caused a personal injury.5
Rationalized medical opinion evidence is generally required to establish causal
relationship. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty and must be supported by medical

2

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 57 (1968).

3

R.C., 59 ECAB 427 (2008).

4

Id.; Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

5

T.H., 59 ECAB 388 (2008).

2

rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.6
ANALYSIS -- ISSUE 1
The Board finds that appellant did not establish that he sustained a traumatic injury while
in the performance of duty on July 14, 2012. Although OWCP accepted that he was rear ended
while he was making deliveries that day, the medical evidence was not adequate to establish that
this employment incident caused or contributed to a diagnosed condition. Appellant provided
only an unsigned hospital discharge summary dated July 14, 2012 that did not address the issue
of causal relationship. Therefore, it is of diminished probative value on the matter.7 In the
absence of rationalized medical opinion evidence addressing how the collision on July 14, 2012
contributed to a diagnosed medical condition, appellant failed to meet his burden of proof.
LEGAL PRECEDENT -- ISSUE 2
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,8
OWCP’s regulations provide that the evidence or argument submitted by a claimant must either:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.9 Where the request for
reconsideration fails to meet at least one of these standards, OWCP will deny the application for
reconsideration without reopening the case for a review on the merits.10
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly denied appellant’s request for reconsideration
without further merit review. His application included a Form CA-16 “Authorization for
Examination And/Or Treatment” signed by his supervisor. Although this form was not
previously considered by OWCP, it was immaterial because it was not a report from a qualified
physician explaining how the July 14, 2012 motor vehicle collision caused or contributed to a
diagnosed condition. The submission of evidence that does not address the relevant issue
involved does not constitute a basis for reopening a case.11 Furthermore, appellant neither
showed that OWCP erroneously applied or interpreted a specific point of law nor advanced a
relevant legal argument not previously considered by OWCP. Because he failed to meet one of
the standards enumerated under section 8128(a) of FECA, he was not entitled to further merit
review of his claim.
6

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

7

J.F., Docket No. 09-1061 (issued November 17, 2009); S.E., Docket No. 08-2214 (issued May 6, 2009).

8

5 U.S.C. § 8128(a).

9

E.K., Docket No. 09-1827 (issued April 21, 2010). See 20 C.F.R. § 10.606(b)(2).

10

L.D., 59 ECAB 648 (2008). See 20 C.F.R. § 10.608(b).

11

D.K., 59 ECAB 141 (2007).

3

The Board notes that appellant submitted new evidence after issuance of the February 1,
2013 decision. The Board lacks jurisdiction to review evidence for the first time on appeal.12
Appellant may submit new evidence or argument as part of a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.13
CONCLUSION
The Board finds that appellant did not establish that he sustained a traumatic injury while
in the performance of duty on July 14, 2012. The Board also finds that OWCP properly denied
his request for reconsideration.
ORDER
IT IS HEREBY ORDERED THAT the February 1, 2013 and September 4, 2012
decisions of the Office of Workers’ Compensation Programs be affirmed.
Issued: August 13, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
12

20 C.F.R. § 501.2(c).

13

The Board notes that OWCP has not adjudicated the issue of appellant’s incurred medical expenses pursuant to
the Form CA-16 issued to him on July 18, 2012. Ordinarily, the employing establishment will authorize treatment
of a job-related injury by providing the employee a properly executed Form CA-16 within four hours. Under section
8103 of FECA, OWCP has broad discretionary authority to approve unauthorized medical care which it finds
necessary and reasonable in cases of emergency or other unusual circumstances, to be determined on a case-by-case
basis. See Val D. Wynn, 40 ECAB 666 (1989); 20 C.F.R. §§ 10.300; 10.304.

4

